NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS TEJEDA CRUZ, AKA Jesus Cruz               No.    16-71815
Tejeda,
                                                Agency No. A089-267-927
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jesus Tejeda Cruz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s denial of voluntary departure and administrative closure. Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      Absent a colorable question of law or constitutional claim, we lack

jurisdiction to review the agency’s determination that Tejeda Cruz failed to merit

voluntary departure as a matter of discretion. See 8 U.S.C. § 1229c(f); Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir. 2013) (the court’s jurisdiction

over challenges to the agency’s discretionary voluntary departure determination is

limited to constitutional claims or questions of law).

      Tejeda Cruz establishes no error in the agency’s denial of administrative

closure.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                  16-71815